133 Ga. App. 310 (1974)
211 S.E.2d 144
HARRIS
v.
THE STATE.
49631.
Court of Appeals of Georgia.
Submitted September 9, 1974.
Decided October 11, 1974.
Rehearing Denied November 12, 1974.
Robinson, Harben & Armstrong, Sam S. Harben, Jr., for appellant.
Jeff C. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
The appellant was tried and convicted of forgery (Case No. 43695) and theft by taking (Case No. 43696). The cases having been consolidated for trial, a joint appeal was filed. Held:
1. During the sentencing portion of the bifurcated trial the defendant made the following statement on direct examination: "I admit I did it before they convicted me of it. I admitted guilt and tried to enter a plea of guilty so we wouldn't have to go through all of this thing of convicting me. I know I am guilty of it; I know I have to be punished."
"A defendant's admission in open court is an admission in judicio, and the fact therein stated may be taken as true without further proof. Dumas v. State, 62 Ga. 58." Thaxton v. State, 89 Ga. App. 536, 538 (80 SE2d 76); Hargroves v. State, 179 Ga. 722 (4) (177 S.E. 561). Such judicial admission is conclusive. Tribble v. State, 89 Ga. App. 593, 598 (80 SE2d 711); Simmons v. State, 126 Ga. App. 401, 402 (190 SE2d 835).
*311 In view of the defendant's admission of guilt any alleged errors in the charge must be considered as harmless error. Williams v. State, 15 Ga. App. 311 (82 S.E. 817); Kennedy v. State, 51 Ga. App. 543 (181 S.E. 139); Robertson v. State, 95 Ga. App. 445, 447 (98 SE2d 199); Pennington v. State, 117 Ga. App. 701, 704 (161 SE2d 327).
2. The remaining enumerations of error have been considered and are without merit.
Judgment affirmed. Bell, C. J., and Clark, J., concur.